HOI’KINSON, District Judge.
said that the case had been elaborately argued; that it would impose a great labor upon him, and require much time to give a full examination to all the authorities and arguments that had been insisted upon, which was hardly possible to be done during the session of the circuit court: that even when done it would decide nothing, but be only preliminary to carrying the case to the circuit court. In this view of the ease, he had determined to give a judgment pro forma; that it would be in favor of the plea to the jurisdiction, because that would be a final judgment, and allow an immediate appeal, whereas a judgment for the jurisdiction would be followed by a further hearing on the merits.
Libel dismissed pro forma, for want of jurisdiction. No appeal was taken.